            Case 1:18-cv-02388-CRC Document 31 Filed 12/11/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AMERICAN FEDERATION OF               )
TEACHERS, et al.,                   )
                                    )
                  Plaintiffs,       )
                                    )
            v.                      )     Civil Action No. 18-2388 (CRC)
                                    )
UNITED STATES DEPARTMENT OF         )
EDUCATION,                          )
                                    )
                  Defendant.        )
____________________________________)

                                  JOINT STATUS REPORT

       Plaintiffs and the United States Department of Education (“Defendant” or the “Agency”)

jointly respectfully submit this Joint Status Report pursuant to the Court’s November 13, 2020,

Minute Order. The parties report as follows:

       1.       As previously reported, Defendant completed its response to Plaintiffs’ Freedom

of Information Act requests and the parties are in discussions concerning the adequacy of that

response.

       2.       On November 2, 2020, Defendant provided Plaintiff with a draft Vaughn index of

attachments that were withheld in their entirety. While preparing this document, the Agency

determined that its system failed to pull in some attachments for review. The Agency is in the

process of locating, processing, and producing any responsive, non-exempt information to

Plaintiffs, but its efforts were somewhat delayed by technical issues in the Agency’s search

software that have now been resolved. The Agency expects to produce this remaining material

within the next two weeks.
            Case 1:18-cv-02388-CRC Document 31 Filed 12/11/20 Page 2 of 2




       3.       Plaintiff continues to review the Vaughn index to determine whether any disputes

remain in this matter. The parties are hopeful that, through their discussions, they will be able to

resolve any issues without the need for further litigation.

       4.       In light of the foregoing, the parties propose submitting a further joint status

report on January 11, 2021.


Dated: December 11, 2020                      Respectfully Submitted,


                                              /s/ Benjamin M. Seel
                                              BENJAMIN M. SEEL
                                              D.C. Bar # 1035286
                                              Democracy Forward Foundation
                                              1333 H Street, NW
                                              Washington, DC 20005
                                               (202) 701-1793
                                              bseel@democracyforward.org

                                              Counsel for Plaintiffs

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney
                                              for the District of Columbia

                                              DANIEL F. VAN HORN
                                              D.C. BAR # 924092
                                              Civil Chief

                                              Derek S. Hammond
                                              DEREK S. HAMMOND, D.C. Bar No. 1017784
                                              Assistant United States Attorney
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2511
                                              derek.hammond@usdoj.gov

                                              Counsel for Defendant




                                                -2-
